Beck, P. J.
1. It is not essential in this case to decide whether or not the amount claimed by the plaintiff in the court below bore interest from the time the original suit was brought; but it did bear interest from the date of the contract of December 29, 1922, executed by the plaintiff and the defendant, wherein it is recited that “F. G. Stover [the •defendant] hereby admits and acknowledges that he is indebted to Atlantic Ice and Coal Corporation [the plaintiff] in the sum of $28,115.48.” The demand of the plaintiff then became liquidated, and will bear interest from that date, under the provisions of section 3434 of the Civil Code, relating to interest on liquidated demands.
2. The judgment of the lower court, which ivas brought by writ of error to this court for review, was demanded by the uneontroverted facts presented in the record.
3. The property of the debtor was properly held subject to the judgment and decree in favor of the defendant in error. So far as concerns the property in controversy, that property was exhausted by the transfer of title from the defendant in the original suit to the defendant in error, and no right, title, or interest in the property or any part thereof remained in the debtor, to which a lien could attach in favor of his attorneys in the suits which resulted in the judgments in the two cases.

Judgments affirmed.


All the Justices concur, except Gilbert, J., disqualified.

Reuben R. & Loivry Arnold and A. H. Davis, for plaintiffs in • error.
L. G. & J. L. Hopkins and Spalding, MacDoug'ald & Sibley, contra.